Name: Commission Regulation (EEC) No 1827/84 of 28 June 1984 amending Regulation (EEC) No 900/84 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.7.84 Official Journal of the European Communities No L 174/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1827/84 of 28 June 1984 amending Regulation (EEC) No 900/84 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/ 83 of 20 May 1983 on the exchange rates to be applied in agriculture (J), as last amended by Regu ­ lation (EEC) No 855/ 84 , Having regard to Council Regulation (EEC) No 855/ 84 of 31 March 1984 on the calculation and the dismantlement of the monetary compensatory amounts applying to certain agricultural products , and in particular Article 7 thereof, Whereas , in the cereals sector, monetary compen-. satory amounts fixed in advance have been adjusted every year pursuant to Article 7 (2) of Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (4) and Article 2 ( 1 ) of Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compen ­ satory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (5); Whereas , pursuant to Regulation (EEC) No 855/84, the central rate used under the common agricultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas this corrected central rate introduces a new method of calculating monetary compensatory amounts ; Whereas , for reasons of equality treatment and in order to avoid distortions of competition, appropriate transitional measures should be adopted within the meaning of Article 7 of Regulation (EEC) No 855/ 84 ; whereas such measures may consist in ad ­ justing the monetary compensatory amounts , levies and refunds fixed before the beginning of the 1984/85 marketing year for operations to be carried out after that date ; Whereas monetary compensatory amounts fixed in advance can be adjusted according to the same cri ­ teria as those hitherto applied under the provisions of Article 7 (2) of Regulation (EEC) No 1160/82 and Article 2 ( 1 ) of Regulation (EEC) No 1516/78 in a manner which takes account of the corrected central rate ; Whereas the adjustment of monetary compensatory amounts fixed in advance provided for under Article 7 of Regulation (EEC) No 855/ 84 cancels that provided for under Article 7 ( 1 ) of Regulation (EEC) No 1160/82 ; Whereas the purpose of adjusting levies and refunds is to place operators in the economic situation which will exist with effect from the new marketing year ; whereas, in order to achieve this purpose, the ad ­ justment of monetary compensatory amounts must be accompanied, where the latter are fixed in advance, by an adjustment of the levies and refunds fixed in advance which takes account of the introduction into the common agricultural policy of a corrected central rate ; Whereas the devaluation of the representative rate of the Greek drachma following the increase in negative monetary compensatory amounts resulting from the new system of calculating monetary compensatory O OJ No L 106 , 12 . 5 . 1971 , p . 1 . (2) OJ No L 90 , 1.4 . 1984, p . 1 . O OJ No L 132 , 21 . 5 . 1983 , p . 33 . 0) OJ No L 134 , 15 . 5 . 1982 , p . 22 . O OJ No L 178 , 1 . 7 . 1978 , p . 63 . No L 174/2 Official Journal of the European Communities 1.7 . 84 amounts provided for by Regulation (EEC) No 855/84 takes effect from 1 July 1984, before the entry into force of the system in question ; whereas to take account of this situation a particular method of adjustment should be applied to Greece ; Whereas, moreover, in the case of Greece, the ad ­ justment of monetary compensatory amounts fixed in advance may for certain periods lead to the charging of amounts on imports and the granting of amounts on exports ; Whereas Commission Regulation (EEC) No 900/84 ('), as last amended by Regulation (EEC) No 1703/84 (2), should be amended in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Man ­ agement Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 900/84 is hereby amended as follows : 1 . The following Articles 4b and 4c are inserted : !Article 4b In the cereals sector and by way of derogation from Articles 2 and 4 , the coefficients set out in Annex VI shall be applied to the monetary compensatory amounts , refunds and levies which have been fixed in advance during the periods re ­ ferred to in the said Annex, in the case of durum wheat and durum wheat groats and meal, in respect of operations the customs formalities for which are completed on or after 1 July 1984 and, in the case of the other products referred to in Article 1 of Regulation (EEC) No 2727/75, in respect of operations the customs formalities for which are completed on or after 1 August 1984 . However, in the case of Greece, the coefficient set out in Annex VI shall be applied to operations in all cereal products the customs formalities for which are completed on or after 1 July 1984 . Article 4c In the case of Greece, the monetary compensatory amounts fixed in advance to which the coefficients set out in Annex VI have been applied shall be charged on imports and granted on exports in respect of operations the customs formalities for which are completed in the month of July 1984.' 2 . Annex VI is added in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from :  1 July 1984 as regards durum wheat, durum wheat groats and meal and the provisions of the second subparagraph of Article 4b of Regulation (EEC) No 900/84,  1 August 1984 as regards other products . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1984 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 92 , 2 . 4 . 1984, p . 2 . (2) OJ No L 161 , 19 . 6 . 1984, p . 18 . 1 . 7 . 84 Official Journal of the European Communities No L 174/3 ANNEX VI Adjustments to monetary compensatory amounts and export refunds Baud in advance from 2 April 1984 and import levies fixed in advance from 5 June 1984 (Article 7 ofRegulation (EEC) No 855/84) Member State Adjustment coefficients to be applied to monetary compensatory amounts fixed in advance for the products listed in notes (a) to (g) Monetary coefficients to be applied to export refunds and import levies (') (a) (b) (c) (d) &lt;e) (f) (g) GERMANY from 2 April 1984 0,689698 0,718447 0,711246 0,710400 0,685156 0,703584 0,718447 0,926 NETHERLANDS from 2 April 1984 0,479992 0,500000 0,494989 0,494400 0,476831 0,489657 0,500000 0,969 FRANCE from 2 April 1984 0,461666 0,480910 0,476089 0,475522 0,458626 0,470961 0,480910 1,080 DENMARK from 2 April 1984 0 0 0 0 0 0 0 1,022 ITALY from 2 April 1984 0 0 0 0 0 0 0 1,068 BLEU from 2 April 1984 0 0 0 0 0 0 0 1,034 IRELAND from 2 April 1984 0 0 0 0 0 0 0 1,034 GREECE 2 April to 10 June 1984 (J) 11 to 30 June 1984 (J) 2 April to 10 June 1984 (J) 11 to 30 June 1984 (J) 1 to 31 July 1984 (4) 0,217441 0,103055 0 0 0 0,226505 0,107351 0 0 0 0,224235 0,106275 0 0 0 0,223968 0,106149 0 0 0 0,216009 0,102377 0 0 0 0,221819 0,105130 0 0 0 0 0 1,119 1,131 1,172 1,172 1,000 UNITED KINGDOM 2 April to 6 May 1984 7 to 13 May 1984 14 May to 3 June 1984 4 to 10 June 1984 from 11 June 1984 0 0,246149 0,352647 0,246149 0 0 0,256410 0,367347 0,256410 0 0 0,253840 0,363665 0,253840 0 0 0,253538 0,363232 0,253538 0 0 0,244528 0,350325 0,244528 0 0 0,251106 0,359748 0,251106 0 0 0,256410 0,367347 0,256410 0 1,000 0,990 0,982 0,990 1,000 No L 174/4 Official Journal of the European Communities 1.7.84 Notes (a) 10.01 BI, 11.01 A, 11.02 Alb), 11.02 B II a), 11.02 CI, 11.02 DI, 11.02 Ella), 11.02 FI, 11.02 G I, 11.07 Ala), 11.07 Alb). (b) 10.02, 11.01 B, 11.02 A II, 11.02 B lib), 11.02 C II, 11.02 D II, 11.02 E lib), 11.02 F II . (c) 10.03 , 10.05 B, 11.01 C, 11.01 E I, 11.01 E II, 11.02 A III, 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 11.02 B I a) 1 , 11.02 B I b) 1 , 11.02 B II c), 11.02 C III, 11.02 C V, 11.02 D III, 11.02 D V, 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 E II c), 11.02 F III, 11.02 F V, 11.02 G II, 11.07 A II a), 11.07 A II b), 11.07 B, 17.02 F II a), 17.02 F II b), 23.07 B I a) 1 , 23.07 B I a) 2 , 23.07 B I b) 1 , 23.07 B I b) 2, 23.07 B I c) 1 , 23.07 B I c) 2 . 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2 , 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E lb) 2, 11.02 F IV. 10.07 B, 10.07 C, ex 11.01 G, ex 11.02 A VII, ex 11.02 B II d), ex 11.02 C VI, ex 11.02 D VI, ex 11.02 E II d) 2, ex 11.02 F VII . However, the coefficients specified in this Regulation shall not be applied to products falling within subheadings 1 1 .07 A II a), 11.07 A II b) and 11.07 B, exported during August and September 1984 under the arrangements specified in the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75 . As regards the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coefficients shall only apply to the cereal component of the amount in question . (d) 11.08 A I, 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 21.07 F II, 23.03 A I. (e) 11.08 A III, 11.09 . (f) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b). (g) 10.01 B II, 11.02 A I a). (*) Applies to levies fixed in advance from 5 June 1984 . (J) Coefficients applicable to goods imported/exported during July 1984 (except durum wheat). (3) Coefficients applicable to goods imported/exported from August 1984 onwards (except durum wheat); and for durum wheat products from July 1984 onwards . (4) Coefficients applicable to goods imported/exported from August 1984 onwards (except durum wheat).